           Case 1:17-cr-00630-ER Document 286 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                     ORDER
                       -against-
                                                                  17 Cr. 630-5 (ER)
 KARL SEBASTIAN GREENWOOD,

                               Defendant.



Ramos, D.J.:

        The conference scheduled for June 3, 2020, is hereby RESCHEDULED to occur as a

videoconference using the CourtCall platform on June 24, 2020, at 11:00 a.m. A subsequent

scheduling order with access information for the press and public will be issued on June 19,

2020.

        With consent, speedy trial time is excluded from June 3, 2020, until June 24, 2020, in the

interest of justice.

SO ORDERED.

Dated: June 5, 2020
       New York, New York


                                                                  Edgardo Ramos, U.S.D.J.
